Citation Nr: 0716557	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-10 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
bronchial asthma.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran served on active duty from February 1958 to 
February 1960.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision in 
which the RO denied entitlement to a rating in excess of 60 
percent for bronchial asthma and denied entitlement to TDIU 
benefits.

The veteran filed a notice of disagreement (NOD) in July 2004 
with the assigned 60 percent rating for his service-connected 
asthma disability as well as the denial of TDIU benefits.  In 
July 2004, the RO issued a statement of the case (SOC) in 
that continued the denials of the claims on appeal.  The 
veteran's representative filed a substantive appeal 
pertaining to these issues (via a written statement in lieu 
of a VA Form 9) in March 2005.  Thereafter, the RO issued a 
supplemental SOC in July 2006, continuing the denials of the 
claims on appeal. 

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify the veteran when 
further action, on his part, is required.

Evidence of record, including statements issued by the 
veteran and his representative, indicates that the veteran 
and his representative have raised claims for entitlement to 
service connection to anxiety, a heart condition, sleep 
apnea, and malnutrition, all as secondary to the veteran's 
service-connected bronchial asthma.  These claims are 
referred to the RO for proper action.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claims on appeal is warranted.

With respect to the veteran's claim for an increased rating 
for asthma, the Board notes that the veteran is currently 
rated 60 percent disabled under 38 C.F.R. § 4.97, Diagnostic 
Code 6602, for bronchial asthma.  In this regard, the RO has 
determined that findings from pulmonary function tests (PFTs) 
have not warranted a rating in excess of 60 percent.  (The 
Board notes that during the course of the veteran's appeal, 
VA amended the schedule of ratings for respiratory system at 
38 C.F.R. § 4.97.  However, the amendment became effective 
October 6, 2006 and applies only to claims received on or 
after the October 2006 effective date.  See 71 Fed. Reg. 
52,457-52,460 (Sept. 6, 2006)).

In a July 2003 VA examination report, the examiner listed an 
assessment of history of asthma that is managed with episodic 
Prednisone tapers.  In a February 2005 VA examination report, 
the examiner listed an assessment of asthma of mild to 
moderate severity.  The examiner noted that the veteran's use 
of inhalational steroid medications and indicated that the 
veteran's asthma might affect his ability to perform physical 
labor but should not interfere with sedentary employment.  VA 
PFT results dated in February 2005 note that the veteran's 
post-bronchilator spirometry was limited by coughing and did 
not meet ATS (American Thoracic Society) standards for 
acceptability.  PFT results were procured post-bronchilator 
with a total expiratory time of 2 seconds, without cough 
until after 1 second, the examiner recorded a FEV-1 of 2.64 
(69 percent predicted) and a FVC of 3.97 (79 percent of 
predicted, probably underestimated).  In an April 2007 
statement, the veteran's representative asserted that the 
February 2005 examination results were too old based on the 
subjective complaints reported concerning the severity of the 
veteran's asthma.

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2006).  In this case, given the veteran 
and his representative's apparent report of an increase in 
severity of his asthma, the limited February 2005 VA PFT 
results, and the fact that it has been over two years since 
the veteran's last VA respiratory examination, the Board has 
determined that a more contemporaneous VA examination to 
assess the veteran's current symptomatology associated with 
his service-connected asthma is necessary in deciding this 
claim.  See 38 U.S.C.A. § 5103A.  See also Olsen v. Principi, 
3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) (where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination).

Hence, the RO should arrange for the veteran to undergo VA 
respiratory examination at an appropriate VA medical 
facility.  The veteran is hereby notified that failure to 
report to the scheduled examination, without good cause, 
shall result in a denial of the claim for increase.  See 38 
C.F.R. § 3.655 (2006).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility.

In addition, the Board finds that the resolution of the 
veteran's claim for an increased evaluation for bronchial 
asthma may impact his claim for entitlement to TDIU benefits.  
Indeed, if the evaluation of the veteran's service-connected 
asthma disability is increased, and the award of 100 percent 
schedular evaluation resulted, the total rating issue will be 
rendered moot.  See Green v. West, 11 Vet. App. 472, 476 
(1998), (citing Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).  Under 
these circumstances, the Board finds that, as the above issue 
is inextricably intertwined with the TDIU issue, they should 
be considered together, and thus a decision by the Board on 
the veteran's TDIU claim would now be premature.  See 
Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

To ensure that all due process requirements are met, prior to 
additional evidentiary development, the RO should give the 
veteran another opportunity to present pertinent information 
and/or evidence, notifying him that he has a full one-year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2005) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year VCAA notice period).  In the present appeal, the veteran 
was provided with notice of what type of information and 
evidence was needed to substantiate a claim for an increased 
evaluation, but he was not provided with notice of the type 
of evidence necessary to substantiate a claim for TDIU 
benefits.  Thus, the Board directs the RO to provide the 
veteran with the appropriate notice to remedy this defect on 
remand.  The RO should also ensure that its letter meets the 
notice requirements of the recent decision in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2005) 
and 38 C.F.R. § 3.159 (2006).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Therefore, in addition to 
complying with the specific actions requested below, the RO 
should also take any other notification and/or development 
action required by the VCAA prior to adjudicating the claims.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should furnish to the veteran 
and his representative a letter 
requesting that the veteran provide 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for entitlement to an evaluation 
in excess of 60 percent for bronchial 
asthma and entitlement to TDIU benefits.  
The RO should also inform the veteran of 
what the evidence must show to support 
his claim for TDIU benefits.

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession that is not already of record, 
and explain the type of evidence that it 
is his ultimate responsibility to submit.  
The RO should ensure that its notice 
letter meets the requirements of the 
recent decision in Dingess/Hartman (cited 
to above).  The RO's letter should also 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

2.  The RO should assist the veteran in 
obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken. 

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should schedule the veteran for a VA 
respiratory examination for the purpose 
of determining the current severity of 
his service-connected bronchial asthma.  
All indicated tests should be completed, 
to include pulmonary function tests with 
the veteran's FEV-1 and FEV-1/FVC results 
required by the rating schedule (38 
C.F.R. § 4.97, Diagnostic Code 6602).  If 
there are any conflicts with respect to 
the FEV-1 and FEV-1/FVC findings, the 
examiner should state which finding most 
accurately reflect the current level of 
disability.  The PFT should be performed 
post-bronchodilator.  

The examiner must also report on whether 
the veteran suffers from bronchial asthma 
that causes more than one attack per week 
with episodes of respiratory failure or 
that requires of daily use of systemic 
(oral or parenteral) high dose 
corticosteroids or immunosuppressive 
medications.  The veteran's entire claims 
file, to include a complete copy of this 
REMAND, must be provided to the physician 
designated to examine the veteran, and 
the examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  The 
examiner should set forth all examination 
findings, along with the complete 
rationale for the opinions expressed.

4.  Thereafter, the RO should also 
readjudicate the veteran's claims for 
entitlement to an evaluation in excess of 
60 percent for bronchial asthma and 
entitlement to TDIU benefits.  For any 
claim that remains denied, the veteran 
and his representative should be issued 
an appropriate supplemental SOC and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).




